Citation Nr: 0020718	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  96-40 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $3,954, to 
include whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from June 1990 to 
March 1992.  

This matter arises from various decisions rendered since July 
1996 by the Department of Veterans Affairs (VA) Committee on 
Waivers and Compromises (COWC) at the Cleveland, Ohio, 
Regional Office (RO).  In the aggregate, these held that an 
overpayment of disability compensation benefits in the amount 
of $3,954 was properly created, and that waiver of its 
recovery was precluded by the principles of equity and good 
conscience.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

Following preliminary review, the Board remanded this case to 
the RO in April 1999 for additional action.  That was 
accomplished, and the case was returned to the Board for 
further consideration in July 2000.  


FINDINGS OF FACT

1.  The veteran was hospitalized for his service-connected 
schizophrenia on March 20, 1995; the RO was notified of this 
by the veteran on June 23, 1995.  

2.  Based upon his March 1995 hospitalization for a service-
connected disability, the RO awarded the veteran disability 
compensation at the 100 percent rate effective April 1, 1995; 
because the veteran was still hospitalized, no reduction date 
was established as part of the award action.  In conjunction 
with that award, the RO sent the veteran a letter explaining 
why he was being awarded disability compensation at the 
100 percent rate.  He was also cautioned that he was to call 
VA immediately if he was discharged from the hospital. 

3.  The veteran was discharged from the hospital on August 
18, 1995.  A VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, included his 
statement that he had been hospitalized from March 20, 1995, 
to August 18, 1995.  The RO also received a notice from the 
hospital that the veteran had been discharged as of the 
latter date.  

4.  In January 1996, the RO took action to reduce the total 
rating awarded to the veteran based upon his hospitalization 
through August 18, 1995, and awarded him a 70 percent 
disability evaluation retroactively effective September 1, 
1995.  Because the veteran had been paid at the 100 percent 
rate for the months of September, October, November, and 
December 1995, an overpayment of $3,954 ensued.  

5.  Both VA and the veteran were at fault in the creation of 
the overpayment at issue.  

6.  Recovery of the overpayment at issue would not subject 
the veteran to undue economic hardship.  

7.  Collection of the instant indebtedness would not defeat 
the purpose for which the disability compensation program is 
intended.  

8.  The veteran's failure to make restitution would result in 
his unfair financial gain.

9.  The veteran did not relinquish a valuable right or 
otherwise incur a legal obligation in choosing to receive 
disability compensation benefits from VA.  


CONCLUSIONS OF LAW

1.  The creation of the $3,954 overpayment of disability 
compensation benefits was not due to sole administrative 
error on VA's part.  38 U.S.C.A. § 5112(b)(10) (West 1991); 
38 C.F.R. § 3.500(b)(2) (1999). 

2.  Recovery of the overpayment of disability compensation 
benefits in the amount of $3,954 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds the appellant's 
claim to be "well grounded."  That is, it is plausible and 
capable of substantiation.  Moreover, it appears that all 
relevant facts have been properly developed to the extent 
possible, and that the case is ready for appellate 
consideration.  See 38 U.S.C.A. § 5107(a).  

The threshold question is whether the indebtedness for which 
the veteran now seeks waiver of recovery was properly 
created; the validity of a given indebtedness must be 
confirmed in order to give rise to the question of waiver of 
its recovery.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).  If it is shown that the overpayment was created due 
solely to administrative error on VA's part, then applicable 
laws provide that the effective date of the reduction of the 
veteran's compensation award would be the date of last 
payment.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).  
Therefore, there would be no overpayment. 

In the instant case, the Board noted in its April 1999 remand 
that the RO had absolved the veteran of any responsibility in 
the creation of the indebtedness.  However, a review of the 
record indicates otherwise.  The veteran was hospitalized at 
a VA facility from March 20, 1995, to August 18, 1995.  
Because of this, he was entitled to a total disability rating 
for his service-connected chronic undifferentiated 
schizophrenia from April 1, 1995, until September 1, 1995, 
pursuant to the provisions of 38 C.F.R. § 4.29 (1999).  
Following his discharge from the hospital, the veteran 
submitted VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, that 
reflected the hospitalization at issue.  Thus, the RO was on 
notice prior to the end of August 1995 that the veteran had 
been discharged from the hospital.  However, action was not 
taken by the RO to reduce the veteran to his schedular 
evaluation of 70 percent until January 1996.  As a result, 
the veteran was overpaid disability compensation for all 
months from September 1, 1995, until January 1, 1996, 
resulting in an overpayment of $3,954.  

However, the veteran was also at fault in the creation of 
this debt.  The veteran had been notified by VA letter dated 
July 13, 1995, that his entitlement to payment of disability 
compensation at the 100 percent rate would terminate under 
certain 
circumstances, among which was his discharge from the 
hospital.  He was also cautioned that it was his 
responsibility to inform VA of information that might affect 
his continued eligibility to the higher rate of disability 
compensation by calling the phone number given; this would 
ensure that no overpayment occurred.  Despite this, there is 
no indication that the veteran made the necessary phone call.  
Additionally, he continued to accept monetary benefits to 
which he knew he was not entitled.  As such, the veteran is 
as much at fault in the creation of the indebtedness at issue 
as is VA.  Under the circumstances, the Board finds that the 
overpayment at issue is valid, and was properly created.  

Also of note is that the RO considered the facts in this 
case, and concluded that the veteran had not demonstrated 
fraud, willful misrepresentation, or bad faith in the 
creation of the overpayment at issue.  Notwithstanding this, 
however, the Board must render an independent determination 
in this regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  Since there appears to be no indication of an intent 
to deceive or to seek unfair advantage by the appellant, no 
legal bar to the benefit now sought is present.  See 
38 C.F.R. § 1.963(a).  

The sole question remaining is whether it would be against 
equity and good conscience for VA to require repayment of the 
instant indebtedness.  In this regard, there shall be no 
recovery of such an indebtedness under laws administered by 
the Secretary of Veterans Affairs when it is determined that 
such recovery would be against equity and good conscience.  
See 38 U.S.C.A. § 5302(a).  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the Government.  See 38 C.F.R. § 1.965(a).  In 
making such a decision, consideration will be given to such 
things as the relative fault of the debtor vis-a-vis VA, 
whether collection of the debt would deprive the debtor of 
life's basic necessities, whether withholding all or part of 
the appellant's monetary benefits by way of recoupment would 
nullify the objective for which such benefits were intended, 
whether failure to make restitution would result in unfair 
gain to the 
debtor, and whether the appellant's reliance on VA benefits 
resulted in his relinquishment of a valuable right or his 
incurrence of a legal obligation.  Id.  

As noted above, the overpayment at issue resulted from acts 
of omission by both VA and the veteran.  VA unduly delayed in 
taking the appropriate 
action to reduce the veteran's monthly monetary benefits, 
while the veteran continued to accept benefits to which he 
knew he was not entitled.  Thus, although VA was partially at 
fault in the creation of the indebtedness at issue, the 
veteran also was significantly at fault for continuing to 
accept benefits to which he knew, or should have known, that 
he was not entitled.  

Notwithstanding the veteran's relative degree of fault in the 
debt's creation, the more pressing question is whether its 
collection would subject him to undue economic hardship by 
depriving him of life's basic necessities.  The appellant 
contends that it would, given that his service-connected 
disability adversely impacts upon his employability.  In 
addition, the most recent VA Form 20-5655, Financial Status 
Report, submitted by the veteran in October 1999 indicates 
that he has monthly expenses totaling $960.  However, by 
rating decision dated March 15, 2000, the disability 
evaluation for the veteran's service-connected psychiatric 
disorder was increased to 100 percent, thereby entitling him 
to $2,036 monthly.  Thus, the veteran's monthly income 
currently exceeds his monthly expenses by $1,076.  Given that 
his monthly income now more than doubles his monthly 
expenses, there is no reasonable basis to conclude that 
recoupment of the indebtedness at issue would subject the 
appellant to undue economic hardship by depriving him of 
life's basic necessities.  

Of further note is that there is no indication that 
recoupment of the indebtedness at issue would nullify the 
objective for which the disability compensation program is 
intended.  It has not been demonstrated that the purpose of 
this program, i.e., to 
compensate veterans for disabilities that detract from their 
employment potential, will be nullified if a portion of the 
veteran's disability compensation is withheld and applied to 
the recoupment of the indebtedness at issue.  Moreover, there 
is no indication that the veteran either relinquished a 
valuable right or incurred any additional legal obligation by 
relying upon the VA disability compensation program.  

In view of the foregoing, it follows that collection of the 
indebtedness at issue would not violate the principles of 
equity and good conscience.  Accordingly, the 
Board need not visit the question of whether the appellant 
was unjustly enriched by his receipt of VA disability 
compensation benefits in excess of that to which he was 
entitled.  In this regard, the appellant's fault in the 
debt's creation, coupled with his failure to demonstrate an 
inability to repay the indebtedness, overrides other 
equitable considerations.  


ORDER

An overpayment of disability compensation indebtedness in the 
amount of $3,954 was properly created, and entitlement to 
waiver of recovery of the overpayment is not warranted.  The 
appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

